
	

113 HR 1407 RH: To amend the Federal Food, Drug, and Cosmetic Act to reauthorize user fee programs relating to new animal drugs.
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 135
		113th CONGRESS
		1st Session
		H. R. 1407
		[Report No.
		  113–188]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 9, 2013
			Mr. Shimkus (for
			 himself, Mr. Gardner,
			 Mr. Upton,
			 Mr. Pitts,
			 Mr. Waxman,
			 Mr. Pallone,
			 Mr. Burgess,
			 Mr. Guthrie, and
			 Mr. Kinzinger of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		
			August 2, 2013
			Reported with amendments, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on April 9, 2013
		
		
			
		
		A BILL
		To amend the Federal Food, Drug, and
		  Cosmetic Act to reauthorize user fee programs relating to new animal
		  drugs.
	
	
		1.Table of Contents
			
				Sec. 1. Table of Contents.
				Title I—Animal Drug User Fee
				Amendments
				Sec. 101. Short title; finding.
				Sec. 102. Definitions.
				Sec. 103. Authority to assess and use animal
				drug fees.
				Sec. 104. Reauthorization; reporting
				requirements.
				Sec. 105. Savings clause.
				Sec. 106. Effective date.
				Sec. 107. Sunset dates.
				Title II—Animal Generic Drug User Fee
				Amendments
				Sec. 201. Short title; finding.
				Sec. 202. Authority to assess and use generic
				new animal drug fees.
				Sec. 203. Reauthorization; reporting
				requirements.
				Sec. 204. Savings clause.
				Sec. 205. Effective date.
				Sec. 206. Sunset dates.
			
		IAnimal Drug User Fee
			 Amendments
			101.Short title;
			 finding
				(a)Short
			 titleThis title may be cited as the Animal Drug User Fee
			 Amendments of 2013.
				(b)FindingCongress
			 finds that the fees authorized by the amendments made in this title will be
			 dedicated toward expediting the animal drug development process and the review
			 of new and supplemental animal drug applications and investigational animal
			 drug submissions as set forth in the goals identified, for purposes of part 4
			 of subchapter C of chapter VII of the Federal Food, Drug, and Cosmetic Act, in
			 the letters from the Secretary of Health and Human Services to the Chairman of
			 the Committee on Energy and Commerce of the House of Representatives and the
			 Chairman of the Committee on Health, Education, Labor, and Pensions of the
			 Senate as set forth in the Congressional Record.
				102.DefinitionsSection 739 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 379j–11) is amended to read as follows:
				
					739.DefinitionsFor purposes of this part:
						(1)The term animal
				drug application means an application for approval of any new animal
				drug submitted under section 512(b)(1). Such term does not include either a new
				animal drug application submitted under section 512(b)(2) or a supplemental
				animal drug application.
						(2)The term
				supplemental animal drug application means—
							(A)a request to the
				Secretary to approve a change in an animal drug application which has been
				approved; or
							(B)a request to the
				Secretary to approve a change to an application approved under section
				512(c)(2) for which data with respect to safety or effectiveness are
				required.
							(3)The term animal
				drug product means each specific strength or potency of a particular
				active ingredient or ingredients in final dosage form marketed by a particular
				manufacturer or distributor, which is uniquely identified by the labeler code
				and product code portions of the national drug code, and for which an animal
				drug application or a supplemental animal drug application has been
				approved.
						(4)The term animal
				drug establishment means a foreign or domestic place of business which
				is at one general physical location consisting of one or more buildings all of
				which are within 5 miles of each other, at which one or more animal drug
				products are manufactured in final dosage form.
						(5)The term
				investigational animal drug submission means—
							(A)the filing of a claim for
				an investigational exemption under section 512(j) for a new animal drug
				intended to be the subject of an animal drug application or a supplemental
				animal drug application; or
							(B)the submission of
				information for the purpose of enabling the Secretary to evaluate the safety or
				effectiveness of an animal drug application or supplemental animal drug
				application in the event of their filing.
							(6)The term animal
				drug sponsor means either an applicant named in an animal drug
				application that has not been withdrawn by the applicant and for which approval
				has not been withdrawn by the Secretary, or a person who has submitted an
				investigational animal drug submission that has not been terminated or
				otherwise rendered inactive by the Secretary.
						(7)The term final
				dosage form means, with respect to an animal drug product, a finished
				dosage form which is approved for administration to an animal without
				substantial further manufacturing. Such term includes animal drug products
				intended for mixing in animal feeds.
						(8)The term process
				for the review of animal drug applications means the following
				activities of the Secretary with respect to the review of animal drug
				applications, supplemental animal drug applications, and investigational animal
				drug submissions:
							(A)The activities necessary
				for the review of animal drug applications, supplemental animal drug
				applications, and investigational animal drug submissions.
							(B)The issuance of action
				letters which approve animal drug applications or supplemental animal drug
				applications or which set forth in detail the specific deficiencies in animal
				drug applications, supplemental animal drug applications, or investigational
				animal drug submissions and, where appropriate, the actions necessary to place
				such applications, supplements, or submissions in condition for
				approval.
							(C)The inspection of animal
				drug establishments and other facilities undertaken as part of the Secretary’s
				review of pending animal drug applications, supplemental animal drug
				applications, and investigational animal drug submissions.
							(D)Monitoring of research
				conducted in connection with the review of animal drug applications,
				supplemental animal drug applications, and investigational animal drug
				submissions.
							(E)The development of
				regulations and policy related to the review of animal drug applications,
				supplemental animal drug applications, and investigational animal drug
				submissions.
							(F)Development of standards
				for products subject to review.
							(G)Meetings between the
				agency and the animal drug sponsor.
							(H)Review of advertising and
				labeling prior to approval of an animal drug application or supplemental animal
				drug application, but not after such application has been approved.
							(9)The term costs of
				resources allocated for the process for the review of animal drug
				applications means the expenses in connection with the process for the
				review of animal drug applications for—
							(A)officers and employees of
				the Food and Drug Administration, contractors of the Food and Drug
				Administration, advisory committees consulted with respect to the review of
				specific animal drug applications, supplemental animal drug applications, or
				investigational animal drug submissions, and costs related to such officers,
				employees, committees, and contractors, including costs for travel, education,
				and recruitment and other personnel activities;
							(B)management of information
				and the acquisition, maintenance, and repair of computer resources;
							(C)leasing, maintenance,
				renovation, and repair of facilities and acquisition, maintenance, and repair
				of fixtures, furniture, scientific equipment, and other necessary materials and
				supplies; and
							(D)collecting fees under
				section 740 and accounting for resources allocated for the review of animal
				drug applications, supplemental animal drug applications, and investigational
				animal drug submissions.
							(10)The term
				adjustment factor applicable to a fiscal year refers to the
				formula set forth in section 735(8) with the base or comparator month being
				October 2002.
						(11)The term
				person includes an affiliate thereof.
						(12)The term
				affiliate refers to the definition set forth in section
				735(11).
						.
			103.Authority to assess
			 and use animal drug feesSection 740 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 379j–12) is amended to read as follows:
				
					740.Authority to assess
				and use animal drug fees
						(a)Types of
				feesBeginning in fiscal year 2004, the Secretary shall assess
				and collect fees in accordance with this section as follows:
							(1)Animal drug application
				and supplement fee
								(A)In
				generalEach person that submits, on or after September 1, 2003,
				an animal drug application or a supplemental animal drug application shall be
				subject to a fee as follows:
									(i)A fee established in
				subsection (c) for an animal drug application, except an animal drug
				application described in section 512(d)(4).
									(ii)A fee established in
				subsection (c), in an amount that is equal to 50 percent of the amount of the
				fee under clause (i), for—
										(I)a supplemental animal
				drug application for which safety or effectiveness data are required;
				and
										(II)an animal drug
				application described in section 512(d)(4).
										(B)PaymentThe
				fee required by subparagraph (A) shall be due upon submission of the animal
				drug application or supplemental animal drug application.
								(C)Exception for
				previously filed application or supplementIf an animal drug
				application or a supplemental animal drug application was submitted by a person
				that paid the fee for such application or supplement, was accepted for filing,
				and was not approved or was withdrawn (without a waiver or refund), the
				submission of an animal drug application or a supplemental animal drug
				application for the same product by the same person (or the person’s licensee,
				assignee, or successor) shall not be subject to a fee under subparagraph
				(A).
								(D)Refund of fee if
				application refused for filingThe Secretary shall refund 75
				percent of the fee paid under subparagraph (B) for any animal drug application
				or supplemental animal drug application which is refused for filing.
								(E)Refund of fee if
				application withdrawnIf an animal drug application or a
				supplemental animal drug application is withdrawn after the application or
				supplement was filed, the Secretary may refund the fee or portion of the fee
				paid under subparagraph (B) if no substantial work was performed on the
				application or supplement after the application or supplement was filed. The
				Secretary shall have the sole discretion to refund the fee under this
				paragraph. A determination by the Secretary concerning a refund under this
				paragraph shall not be reviewable.
								(2)Animal drug product
				fee
								(A)In
				generalEach person—
									(i)who is named as the
				applicant in an animal drug application or supplemental animal drug application
				for an animal drug product which has been submitted for listing under section
				510; and
									(ii)who, after September 1,
				2003, had pending before the Secretary an animal drug application or
				supplemental animal drug application,
									shall pay for each such animal drug
				product the annual fee established in subsection (c).(B)Payment; fee due
				dateSuch fee shall be payable for the fiscal year in which the
				animal drug product is first submitted for listing under section 510, or is
				submitted for relisting under section 510 if the animal drug product has been
				withdrawn from listing and relisted. After such fee is paid for that fiscal
				year, such fee shall be due each subsequent fiscal year that the product
				remains listed, upon the later of—
									(i)the first business day
				after the date of enactment of an appropriations Act providing for the
				collection and obligation of fees for such fiscal year under this section;
				or
									(ii)January 31 of each
				year.
									(C)LimitationSuch
				fee shall be paid only once for each animal drug product for a fiscal year in
				which the fee is payable.
								(3)Animal drug
				establishment fee
								(A)In
				generalEach person—
									(i)who owns or operates,
				directly or through an affiliate, an animal drug establishment;
									(ii)who is named as the
				applicant in an animal drug application or supplemental animal drug application
				for an animal drug product which has been submitted for listing under section
				510; and
									(iii)who, after September 1,
				2003, had pending before the Secretary an animal drug application or
				supplemental animal drug application,
									shall be assessed an annual establishment
				fee as established in subsection (c) for each animal drug establishment listed
				in its approved animal drug application as an establishment that manufactures
				the animal drug product named in the application.(B)Payment; fee due
				dateThe annual establishment fee shall be assessed in each
				fiscal year in which the animal drug product named in the application is
				assessed a fee under paragraph (2) unless the animal drug establishment listed
				in the application does not engage in the manufacture of the animal drug
				product during the fiscal year. The fee under this paragraph for a fiscal year
				shall be due upon the later of—
									(i)the first business day
				after the date of enactment of an appropriations Act providing for the
				collection and obligation of fees for such fiscal year under this section;
				or
									(ii)January 31 of each
				year.
									(C)Limitation
									(i)In
				generalAn establishment shall be assessed only one fee per
				fiscal year under this section, subject to clause (ii).
									(ii)Certain
				manufacturersIf a single establishment manufactures both animal
				drug products and prescription drug products, as defined in section 735(3),
				such establishment shall be assessed both the animal drug establishment fee and
				the prescription drug establishment fee, as set forth in section 736(a)(2),
				within a single fiscal year.
									(4)Animal drug sponsor
				fee
								(A)In
				generalEach person—
									(i)who meets the definition
				of an animal drug sponsor within a fiscal year; and
									(ii)who, after September 1,
				2003, had pending before the Secretary an animal drug application, a
				supplemental animal drug application, or an investigational animal drug
				submission,
									shall be assessed an annual sponsor fee
				as established under subsection (c).(B)Payment; fee due
				dateThe fee under this paragraph for a fiscal year shall be due
				upon the later of—
									(i)the first business day
				after the date of enactment of an appropriations Act providing for the
				collection and obligation of fees for such fiscal year under this section;
				or
									(ii)January 31 of each
				year.
									(C)LimitationEach
				animal drug sponsor shall pay only one such fee each fiscal year.
								(b)Fee revenue
				amounts
							(1)In
				generalSubject to subsections (c), (d), (f), and (g)—
								(A)for fiscal year 2014, the
				fees required under subsection (a) shall be established to generate a total
				revenue amount of $23,600,000; and
								(B)for each of fiscal years
				2015 through 2018, the fees required under subsection (a) shall be established
				to generate a total revenue amount of $21,600,000.
								(2)Types of
				feesOf the total revenue amount determined for a fiscal year
				under paragraph (1)—
								(A)20 percent shall be
				derived from fees under subsection (a)(1) (relating to animal drug applications
				and supplements);
								(B)27 percent shall be
				derived from fees under subsection (a)(2) (relating to animal drug
				products);
								(C)26 percent shall be
				derived from fees under subsection (a)(3) (relating to animal drug
				establishments); and
								(D)27 percent shall be
				derived from fees under subsection (a)(4) (relating to animal drug
				sponsors).
								(c)Annual fee setting;
				adjustments
							(1)Annual fee
				settingThe Secretary shall establish, 60 days before the start
				of each fiscal year beginning after September 30, 2003, for that fiscal year,
				animal drug application fees, supplemental animal drug application fees, animal
				drug sponsor fees, animal drug establishment fees, and animal drug product fees
				based on the revenue amounts established under subsection (b) and the
				adjustments provided under this subsection.
							(2)Inflation
				adjustmentFor fiscal year 2015 and subsequent fiscal years, the
				revenue amounts established in subsection (b) shall be adjusted by the
				Secretary by notice, published in the Federal Register, for a fiscal year, by
				an amount equal to the sum of—
								(A)one;
								(B)the average annual
				percent change in the cost, per full-time equivalent position of the Food and
				Drug Administration, of all personnel compensation and benefits paid with
				respect to such positions for the first 3 of the preceding 4 fiscal years for
				which data are available, multiplied by the average proportion of personnel
				compensation and benefits costs to total Food and Drug Administration costs for
				the first 3 years of the preceding 4 fiscal years for which data are available;
				and
								(C)the average annual
				percent change that occurred in the Consumer Price Index for urban consumers
				(Washington-Baltimore, DC-MD-VA-WV; not seasonally adjusted; all items less
				food and energy; annual index) for the first 3 years of the preceding 4 years
				for which data are available multiplied by the average proportion of all costs
				other than personnel compensation and benefits costs to total Food and Drug
				Administration costs for the first 3 years of the preceding 4 fiscal years for
				which data are available.
								The
				adjustment made each fiscal year under this paragraph shall be added on a
				compounded basis to the sum of all adjustments made each fiscal year after
				fiscal year 2014 under this paragraph.(3)Workload
				adjustmentFor fiscal year 2015 and subsequent fiscal years,
				after the revenue amounts established in subsection (b) are adjusted for
				inflation in accordance with paragraph (2), the revenue amounts shall be
				further adjusted for such fiscal year to reflect changes in the workload of the
				Secretary for the process for the review of animal drug applications. With
				respect to such adjustment—
								(A)such adjustment shall be
				determined by the Secretary based on a weighted average of the change in the
				total number of animal drug applications, supplemental animal drug applications
				for which data with respect to safety or effectiveness are required,
				manufacturing supplemental animal drug applications, investigational animal
				drug study submissions, and investigational animal drug protocol submissions
				submitted to the Secretary;
								(B)the Secretary shall
				publish in the Federal Register the fees resulting from such adjustment and the
				supporting methodologies; and
								(C)under no circumstances
				shall such adjustment result in fee revenues for a fiscal year that are less
				than the fee revenues for that fiscal year established in subsection (b), as
				adjusted for inflation under paragraph (2).
								(4)Final year
				adjustmentFor fiscal year 2018, the Secretary may, in addition
				to other adjustments under this subsection, further increase the fees under
				this section, if such an adjustment is necessary to provide for up to 3 months
				of operating reserves of carryover user fees for the process for the review of
				animal drug applications for the first 3 months of fiscal year 2019. If the
				Food and Drug Administration has carryover balances for the process for the
				review of animal drug applications in excess of 3 months of such operating
				reserves, then this adjustment will not be made. If this adjustment is
				necessary, then the rationale for the amount of the increase shall be contained
				in the annual notice setting fees for fiscal year 2018.
							(5)LimitThe
				total amount of fees charged, as adjusted under this subsection, for a fiscal
				year may not exceed the total costs for such fiscal year for the resources
				allocated for the process for the review of animal drug applications.
							(d)Fee waiver or
				reduction
							(1)In
				generalThe Secretary shall grant a waiver from or a reduction of
				one or more fees assessed under subsection (a) where the Secretary finds
				that—
								(A)the assessment of the fee
				would present a significant barrier to innovation because of limited resources
				available to such person or other circumstances;
								(B)the fees to be paid by
				such person will exceed the anticipated present and future costs incurred by
				the Secretary in conducting the process for the review of animal drug
				applications for such person;
								(C)the animal drug
				application or supplemental animal drug application is intended solely to
				provide for use of the animal drug in—
									(i)a Type B medicated feed
				(as defined in section 558.3(b)(3) of title 21, Code of Federal Regulations (or
				any successor regulation)) intended for use in the manufacture of Type C
				free-choice medicated feeds; or
									(ii)a Type C free-choice
				medicated feed (as defined in section 558.3(b)(4) of title 21, Code of Federal
				Regulations (or any successor regulation));
									(D)the animal drug
				application or supplemental animal drug application is intended solely to
				provide for a minor use or minor species indication; or
								(E)the sponsor involved is a
				small business submitting its first animal drug application to the Secretary
				for review.
								(2)Use of standard
				costsIn making the finding in paragraph (1)(B), the Secretary
				may use standard costs.
							(3)Rules for small
				businesses
								(A)DefinitionIn
				paragraph (1)(E), the term small business means an entity that has
				fewer than 500 employees, including employees of affiliates.
								(B)Waiver of application
				feeThe Secretary shall waive under paragraph (1)(E) the
				application fee for the first animal drug application that a small business or
				its affiliate submits to the Secretary for review. After a small business or
				its affiliate is granted such a waiver, the small business or its affiliate
				shall pay application fees for all subsequent animal drug applications and
				supplemental animal drug applications for which safety or effectiveness data
				are required in the same manner as an entity that does not qualify as a small
				business.
								(C)CertificationThe
				Secretary shall require any person who applies for a waiver under paragraph
				(1)(E) to certify their qualification for the waiver. The Secretary shall
				periodically publish in the Federal Register a list of persons making such
				certifications.
								(e)Effect of failure To
				pay feesAn animal drug application or supplemental animal drug
				application submitted by a person subject to fees under subsection (a) shall be
				considered incomplete and shall not be accepted for filing by the Secretary
				until all fees owed by such person have been paid. An investigational animal
				drug submission under section 739(5)(B) that is submitted by a person subject
				to fees under subsection (a) shall be considered incomplete and shall not be
				accepted for review by the Secretary until all fees owed by such person have
				been paid. The Secretary may discontinue review of any animal drug application,
				supplemental animal drug application, or investigational animal drug submission
				from a person if such person has not submitted for payment all fees owed under
				this section by 30 days after the date upon which they are due.
						(f)Assessment of
				fees
							(1)LimitationFees
				may not be assessed under subsection (a) for a fiscal year beginning after
				fiscal year 2003 unless appropriations for salaries and expenses of the Food
				and Drug Administration for such fiscal year (excluding the amount of fees
				appropriated for such fiscal year) are equal to or greater than the amount of
				appropriations for the salaries and expenses of the Food and Drug
				Administration for the fiscal year 2003 (excluding the amount of fees
				appropriated for such fiscal year) multiplied by the adjustment factor
				applicable to the fiscal year involved.
							(2)AuthorityIf
				the Secretary does not assess fees under subsection (a) during any portion of a
				fiscal year because of paragraph (1) and if at a later date in such fiscal year
				the Secretary may assess such fees, the Secretary may assess and collect such
				fees, without any modification in the rate, for animal drug applications,
				supplemental animal drug applications, investigational animal drug submissions,
				animal drug sponsors, animal drug establishments, and animal drug products at
				any time in such fiscal year notwithstanding the provisions of subsection (a)
				relating to the date fees are to be paid.
							(g)Crediting and
				availability of fees
							(1)In
				generalSubject to paragraph (2)(C), fees authorized under
				subsection (a) shall be collected and available for obligation only to the
				extent and in the amount provided in advance in appropriations Acts. Such fees
				are authorized to be appropriated to remain available until expended. Such sums
				as may be necessary may be transferred from the Food and Drug Administration
				salaries and expenses appropriation account without fiscal year limitation to
				such appropriation account for salary and expenses with such fiscal year
				limitation. The sums transferred shall be available solely for the process for
				the review of animal drug applications.
							(2)Collections and
				appropriation acts
								(A)In
				generalThe fees authorized by this section—
									(i)subject to subparagraph
				(C), shall be collected and available in each fiscal year in an amount not to
				exceed the amount specified in appropriation Acts, or otherwise made available
				for obligation for such fiscal year; and
									(ii)shall be available to
				defray increases in the costs of the resources allocated for the process for
				the review of animal drug applications (including increases in such costs for
				an additional number of full-time equivalent positions in the Department of
				Health and Human Services to be engaged in such process) over such costs,
				excluding costs paid from fees collected under this section, for fiscal year
				2003 multiplied by the adjustment factor.
									(B)ComplianceThe
				Secretary shall be considered to have met the requirements of subparagraph
				(A)(ii) in any fiscal year if the costs funded by appropriations and allocated
				for the process for the review of animal drug applications—
									(i)are not more than 3
				percent below the level specified in subparagraph (A)(ii); or
									(ii)(I)are more than 3 percent
				below the level specified in subparagraph (A)(ii), and fees assessed for the
				fiscal year following the subsequent fiscal year are decreased by the amount in
				excess of 3 percent by which such costs fell below the level specified in
				subparagraph (A)(ii); and
										(II)such costs are not more
				than 5 percent below the level specified in subparagraph (A)(ii).
										(C)Provision for early
				paymentsPayment of fees authorized under this section for a
				fiscal year, prior to the due date for such fees, may be accepted by the
				Secretary in accordance with authority provided in advance in a prior year
				appropriations Act.
								(3)Authorization of
				appropriationsFor each of the fiscal years 2014 through 2018,
				there is authorized to be appropriated for fees under this section an amount
				equal to the total revenue amount determined under subsection (b) for the
				fiscal year, as adjusted or otherwise affected under subsection (c) and
				paragraph (4).
							(4)Offset of
				overcollections; recovery of collection shortfalls
								(A)Offset of
				overcollectionsIf the sum of the cumulative amount of fees
				collected under this section for fiscal years 2014 through 2016 and the amount
				of fees estimated to be collected under this section for fiscal year 2017
				(including any increased fee collections attributable to subparagraph (B)),
				exceeds the cumulative amount appropriated pursuant to paragraph (3) for the
				fiscal years 2014 through 2017, the excess amount shall be credited to the
				appropriation account of the Food and Drug Administration as provided in
				paragraph (1), and shall be subtracted from the amount of fees that would
				otherwise be authorized to be collected under this section pursuant to
				appropriation Acts for fiscal year 2018.
								(B)Recovery of collection
				shortfalls
									(i)Fiscal year
				2016For fiscal year 2016, the amount of fees otherwise
				authorized to be collected under this section shall be increased by the amount,
				if any, by which the amount collected under this section and appropriated for
				fiscal year 2014 falls below the amount of fees authorized for fiscal year 2014
				under paragraph (3).
									(ii)Fiscal year
				2017For fiscal year 2017, the amount of fees otherwise
				authorized to be collected under this section shall be increased by the amount,
				if any, by which the amount collected under this section and appropriated for
				fiscal year 2015 falls below the amount of fees authorized for fiscal year 2015
				under paragraph (3).
									(iii)Fiscal year
				2018For fiscal year 2018, the amount of fees otherwise
				authorized to be collected under this section (including any reduction in the
				authorized amount under subparagraph (A)), shall be increased by the cumulative
				amount, if any, by which the amount collected under this section and
				appropriated for fiscal years 2016 and 2017 (including estimated collections
				for fiscal year 2017) falls below the cumulative amount of fees authorized
				under paragraph (3) for fiscal years 2016 and 2017.
									(h)Collection of unpaid
				feesIn any case where the Secretary does not receive payment of
				a fee assessed under subsection (a) within 30 days after it is due, such fee
				shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
						(i)Written requests for
				waivers, reductions, and refundsTo qualify for consideration for
				a waiver or reduction under subsection (d), or for a refund of any fee
				collected in accordance with subsection (a), a person shall submit to the
				Secretary a written request for such waiver, reduction, or refund not later
				than 180 days after such fee is due.
						(j)ConstructionThis
				section may not be construed to require that the number of full-time equivalent
				positions in the Department of Health and Human Services, for officers,
				employees, and advisory committees not engaged in the process of the review of
				animal drug applications, be reduced to offset the number of officers,
				employees, and advisory committees so engaged.
						(k)Abbreviated new animal
				drug applicationsThe Secretary shall—
							(1)to the extent
				practicable, segregate the review of abbreviated new animal drug applications
				from the process for the review of animal drug applications; and
							(2)adopt other
				administrative procedures to ensure that review times of abbreviated new animal
				drug applications do not increase from their current level due to activities
				under the user fee
				program.
							.
			104.Reauthorization;
			 reporting requirementsSection
			 740A of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–13) is amended
			 to read as follows:
				
					740A.Reauthorization;
				reporting requirements
						(a)Performance
				reportBeginning with fiscal
				year 2014, not later than 120 days after the end of each fiscal year during
				which fees are collected under this part, the Secretary shall prepare and
				submit to the Committee on Energy and Commerce of the House of Representatives
				and the Committee on Health, Education, Labor, and Pensions of the Senate a
				report concerning the progress of the Food and Drug Administration in achieving
				the goals identified in the letters described in section 101(b) of the Animal
				Drug User Fee Amendments of 2013 toward expediting the animal drug development
				process and the review of the new and supplemental animal drug applications and
				investigational animal drug submissions during such fiscal year, the future
				plans of the Food and Drug Administration for meeting the goals, the review
				times for abbreviated new animal drug applications, and the administrative
				procedures adopted by the Food and Drug Administration to ensure that review
				times for abbreviated new animal drug applications are not increased from their
				current level due to activities under the user fee program.
						(b)Fiscal
				reportBeginning with fiscal
				year 2014, not later than 120 days after the end of each fiscal year during
				which fees are collected under this part, the Secretary shall prepare and
				submit to the Committee on Energy and Commerce of the House of Representatives
				and the Committee on Health, Education, Labor, and Pensions of the Senate a
				report on the implementation of the authority for such fees during such fiscal
				year and the use, by the Food and Drug Administration, of the fees collected
				during such fiscal year for which the report is made.
						(c)Public
				availabilityThe Secretary shall make the reports required under
				subsections (a) and (b) available to the public on the Internet Web site of the
				Food and Drug Administration.
						(d)Reauthorization
							(1)ConsultationIn
				developing recommendations to present to the Congress with respect to the
				goals, and plans for meeting the goals, for the process for the review of
				animal drug applications for the first 5 fiscal years after fiscal year 2018,
				and for the reauthorization of this part for such fiscal years, the Secretary
				shall consult with—
								(A)the Committee on Energy
				and Commerce of the House of Representatives;
								(B)the Committee on Health,
				Education, Labor, and Pensions of the Senate;
								(C)scientific and academic
				experts;
								(D)veterinary
				professionals;
								(E)representatives of
				patient and consumer advocacy groups; and
								(F)the regulated
				industry.
								(2)Prior public
				inputPrior to beginning negotiations with the regulated industry
				on the reauthorization of this part, the Secretary shall—
								(A)publish a notice in the
				Federal Register requesting public input on the reauthorization;
								(B)hold a public meeting at
				which the public may present its views on the reauthorization, including
				specific suggestions for changes to the goals referred to in subsection
				(a);
								(C)provide a period of 30
				days after the public meeting to obtain written comments from the public
				suggesting changes to this part; and
								(D)publish the comments on
				the Food and Drug Administration’s Internet Web site.
								(3)Periodic
				consultationNot less frequently than once every 4 months during
				negotiations with the regulated industry, the Secretary shall hold discussions
				with representatives of veterinary, patient, and consumer advocacy groups to
				continue discussions of their views on the reauthorization and their
				suggestions for changes to this part as expressed under paragraph (2).
							(4)Public review of
				recommendationsAfter negotiations with the regulated industry,
				the Secretary shall—
								(A)present the
				recommendations developed under paragraph (1) to the congressional committees
				specified in such paragraph;
								(B)publish such
				recommendations in the Federal Register;
								(C)provide for a period of
				30 days for the public to provide written comments on such
				recommendations;
								(D)hold a meeting at which
				the public may present its views on such recommendations; and
								(E)after consideration of
				such public views and comments, revise such recommendations as
				necessary.
								(5)Transmittal of
				recommendationsNot later than January 15, 2018, the Secretary
				shall transmit to Congress the revised recommendations under paragraph (4), a
				summary of the views and comments received under such paragraph, and any
				changes made to the recommendations in response to such views and
				comments.
							(6)Minutes of negotiation
				meetings
								(A)Public
				availabilityBefore
				presenting the recommendations developed under paragraphs (1) through (5) to
				Congress, the Secretary shall make publicly available, on the Internet Web site
				of the Food and Drug Administration, minutes ofPublic Law 110–316 (122 Stat.
				3509)” all negotiation meetings conducted under this subsection between the
				Food and Drug Administration and the regulated industry.
								(B)ContentThe
				minutes described under subparagraph (A) shall summarize any substantive
				proposal made by any party to the negotiations as well as significant
				controversies or differences of opinion during the negotiations and their
				resolution.
								.
			105.Savings
			 clauseNotwithstanding the
			 amendments made by this title, part 4 of subchapter C of chapter VII of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–11 et seq.), as in effect
			 on the day before the date of the enactment of this title, shall continue to be
			 in effect with respect to animal drug applications and supplemental animal drug
			 applications (as defined in such part as of such day) that on or after October
			 1, 2008, but before October 1, 2013, were accepted by the Food and Drug
			 Administration for filing with respect to assessing and collecting any fee
			 required by such part for a fiscal year prior to fiscal year 2014.
			106.Effective
			 dateThe amendments made by
			 this title shall take effect on October 1, 2013, or the date of enactment of
			 this title, whichever is later, except that fees under part 4 of subchapter C
			 of chapter VII of the Federal Food, Drug, and Cosmetic Act, as amended by this
			 title, shall be assessed for all animal drug applications and supplemental
			 animal drug applications received on or after October 1, 2013, regardless of
			 the date of the enactment of this title.
			107.Sunset dates
				(a)AuthorizationSection
			 740 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–12) shall cease
			 to be effective October 1, 2018.
				(b)Reporting
			 requirementsSection 740A of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 379j–13) shall cease to be effective January 31, 2019.
				(c)Previous sunset
			 provision
					(1)In
			 generalSection 108 of the Animal Drug User Fee Amendments of
			 2008 (Public Law 110–316) is repealed.
					(2)Conforming
			 amendmentPublic Law 110–316
			 (122 Stat. 3509) is amended in the table of contents in section 1, by striking
			 the item relating to section 108.
					(d)Technical
			 clarificationEffective November 18, 2003, section 5 of the
			 Animal Drug User Fee Act of 2003 (Public Law 108–130) is repealed.
				IIAnimal Generic Drug User
			 Fee Amendments
			201.Short title;
			 finding
				(a)Short
			 titleThis title may be cited as the Animal Generic Drug
			 User Fee Amendments of 2013.
				(b)FindingThe
			 fees authorized by this title will be dedicated toward expediting the generic
			 new animal drug development process and the review of abbreviated applications
			 for generic new animal drugs, supplemental abbreviated applications for generic
			 new animal drugs, and investigational submissions for generic new animal drugs
			 as set forth in the goals identified in the letters from the Secretary of
			 Health and Human Services to the Chairman of the Committee on Energy and
			 Commerce of the House of Representatives and the Chairman of the Committee on
			 Health, Education, Labor, and Pensions of the Senate as set forth in the
			 Congressional Record.
				202.Authority to assess
			 and use generic new animal drug feesSection 741 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 379j–21) is amended to read as follows:
				
					741.Authority to assess
				and use generic new animal drug fees
						(a)Types of
				feesBeginning with respect to fiscal year 2009, the Secretary
				shall assess and collect fees in accordance with this section as
				follows:
							(1)Abbreviated application
				fee
								(A)In
				generalEach person that submits, on or after July 1, 2008, an
				abbreviated application for a generic new animal drug shall be subject to a fee
				as established in subsection (c) for such an application.
								(B)PaymentThe
				fee required by subparagraph (A) shall be due upon submission of the
				abbreviated application.
								(C)Exceptions
									(i)Previously filed
				applicationIf an abbreviated application was submitted by a
				person that paid the fee for such application, was accepted for filing, and was
				not approved or was withdrawn (without a waiver or refund), the submission of
				an abbreviated application for the same product by the same person (or the
				person’s licensee, assignee, or successor) shall not be subject to a fee under
				subparagraph (A).
									(ii)Certain abbreviated
				applications involving combination animal drugsAn abbreviated
				application for an animal drug described in section 512(d)(4) and submitted on
				or after October 1, 2013, shall be subject to a fee equal to 50 percent of the
				amount of the abbreviated application fee established in subsection (c).
									(D)Refund of fee if
				application refused for filingThe Secretary shall refund 75
				percent of the fee paid under subparagraph (B) for any abbreviated application
				which is refused for filing.
								(E)Refund of fee if
				application withdrawnIf an abbreviated application is withdrawn
				after the application was filed, the Secretary may refund the fee or portion of
				the fee paid under subparagraph (B) if no substantial work was performed on the
				application after the application was filed. The Secretary shall have the sole
				discretion to refund the fee under this subparagraph. A determination by the
				Secretary concerning a refund under this subparagraph shall not be
				reviewable.
								(2)Generic new animal drug
				product fee
								(A)In
				generalEach person—
									(i)who is named as the
				applicant in an abbreviated application or supplemental abbreviated application
				for a generic new animal drug product which has been submitted for listing
				under section 510; and
									(ii)who, after September 1,
				2008, had pending before the Secretary an abbreviated application or
				supplemental abbreviated application,
									shall pay for each such generic new
				animal drug product the annual fee established in subsection (c).(B)Payment; fee due
				dateSuch fee shall be payable for the fiscal year in which the
				generic new animal drug product is first submitted for listing under section
				510, or is submitted for relisting under section 510 if the generic new animal
				drug product has been withdrawn from listing and relisted. After such fee is
				paid for that fiscal year, such fee shall be due each subsequent fiscal year
				that the product remains listed, upon the later of—
									(i)the first business day
				after the date of enactment of an appropriations Act providing for the
				collection and obligation of fees for such fiscal year under this section;
				or
									(ii)January 31 of each
				year.
									(C)LimitationSuch
				fee shall be paid only once for each generic new animal drug product for a
				fiscal year in which the fee is payable.
								(3)Generic new animal drug
				sponsor fee
								(A)In
				generalEach person—
									(i)who meets the definition
				of a generic new animal drug sponsor within a fiscal year; and
									(ii)who, after September 1,
				2008, had pending before the Secretary an abbreviated application, a
				supplemental abbreviated application, or an investigational submission,
									shall be assessed an annual generic new
				animal drug sponsor fee as established under subsection (c).(B)Payment; fee due
				dateSuch fee shall be due each fiscal year upon the later
				of—
									(i)the first business day
				after the date of enactment of an appropriations Act providing for the
				collection and obligation of fees for such fiscal year under this section;
				or
									(ii)January 31 of each
				year.
									(C)Amount of
				feeEach generic new animal drug sponsor shall pay only 1 such
				fee each fiscal year, as follows:
									(i)100 percent of the amount
				of the generic new animal drug sponsor fee published for that fiscal year under
				subsection (c) for an applicant with more than 6 approved abbreviated
				applications.
									(ii)75 percent of the amount
				of the generic new animal drug sponsor fee published for that fiscal year under
				subsection (c) for an applicant with more than 1 and fewer than 7 approved
				abbreviated applications.
									(iii)50 percent of the
				amount of the generic new animal drug sponsor fee published for that fiscal
				year under subsection (c) for an applicant with 1 or fewer approved abbreviated
				applications.
									(b)Fee
				amountsSubject to subsections (c), (d), (f), and (g), the fees
				required under subsection (a) shall be established to generate fee revenue
				amounts as follows:
							(1)Total fee revenues for
				application feesThe total fee revenues to be collected in
				abbreviated application fees under subsection (a)(1) shall be $1,832,000 for
				fiscal year 2014, $1,736,000 for fiscal year 2015, $1,857,000 for fiscal year
				2016, $1,984,000 for fiscal year 2017, and $2,117,000 for fiscal year
				2018.
							(2)Total fee revenues for
				product feesThe total fee revenues to be collected in generic
				new animal drug product fees under subsection (a)(2) shall be $2,748,000 for
				fiscal year 2014, $2,604,000 for fiscal year 2015, $2,786,000 for fiscal year
				2016, $2,976,000 for fiscal year 2017, and $3,175,000 for fiscal year
				2018.
							(3)Total fee revenues for
				sponsor feesThe total fee revenues to be collected in generic
				new animal drug sponsor fees under subsection (a)(3) shall be $2,748,000 for
				fiscal year 2014, $2,604,000 for fiscal year 2015, $2,786,000 for fiscal year
				2016, $2,976,000 for fiscal year 2017, and $3,175,000 for fiscal year
				2018.
							(c)Annual fee setting;
				adjustments
							(1)Annual fee
				settingThe Secretary shall establish, 60 days before the start
				of each fiscal year beginning after September 30, 2008, for that fiscal year,
				abbreviated application fees, generic new animal drug sponsor fees, and generic
				new animal drug product fees, based on the revenue amounts established under
				subsection (b) and the adjustments provided under this subsection.
							(2)Workload
				adjustmentThe fee revenues shall be adjusted each fiscal year
				after fiscal year 2014 to reflect changes in review workload. With respect to
				such adjustment:
								(A)This adjustment shall be
				determined by the Secretary based on a weighted average of the change in the
				total number of abbreviated applications for generic new animal drugs,
				manufacturing supplemental abbreviated applications for generic new animal
				drugs, investigational generic new animal drug study submissions, and
				investigational generic new animal drug protocol submissions submitted to the
				Secretary. The Secretary shall publish in the Federal Register the fees
				resulting from this adjustment and the supporting methodologies.
								(B)Under no circumstances
				shall this workload adjustment result in fee revenues for a fiscal year that
				are less than the fee revenues for that fiscal year established in subsection
				(b).
								(3)Final year
				adjustmentFor fiscal year 2018, the Secretary may, in addition
				to other adjustments under this subsection, further increase the fees under
				this section, if such an adjustment is necessary, to provide for up to 3 months
				of operating reserves of carryover user fees for the process for the review of
				abbreviated applications for generic new animal drugs for the first 3 months of
				fiscal year 2019. If the Food and Drug Administration has carryover balances
				for the process for the review of abbreviated applications for generic new
				animal drugs in excess of 3 months of such operating reserves, then this
				adjustment shall not be made. If this adjustment is necessary, then the
				rationale for the amount of the increase shall be contained in the annual
				notice setting fees for fiscal year 2018.
							(4)LimitThe
				total amount of fees charged, as adjusted under this subsection, for a fiscal
				year may not exceed the total costs for such fiscal year for the resources
				allocated for the process for the review of abbreviated applications for
				generic new animal drugs.
							(d)Fee waiver or
				reductionThe Secretary shall grant a waiver from or a reduction
				of 1 or more fees assessed under subsection (a) where the Secretary finds that
				the generic new animal drug is intended solely to provide for a minor use or
				minor species indication.
						(e)Effect of failure To
				pay feesAn abbreviated application for a generic new animal drug
				submitted by a person subject to fees under subsection (a) shall be considered
				incomplete and shall not be accepted for filing by the Secretary until all fees
				owed by such person have been paid. An investigational submission for a generic
				new animal drug that is submitted by a person subject to fees under subsection
				(a) shall be considered incomplete and shall not be accepted for review by the
				Secretary until all fees owed by such person have been paid. The Secretary may
				discontinue review of any abbreviated application for a generic new animal
				drug, supplemental abbreviated application for a generic new animal drug, or
				investigational submission for a generic new animal drug from a person if such
				person has not submitted for payment all fees owed under this section by 30
				days after the date upon which they are due.
						(f)Assessment of
				fees
							(1)LimitationFees
				may not be assessed under subsection (a) for a fiscal year beginning after
				fiscal year 2008 unless appropriations for salaries and expenses of the Food
				and Drug Administration for such fiscal year (excluding the amount of fees
				appropriated for such fiscal year) are equal to or greater than the amount of
				appropriations for the salaries and expenses of the Food and Drug
				Administration for the fiscal year 2003 (excluding the amount of fees
				appropriated for such fiscal year) multiplied by the adjustment factor
				applicable to the fiscal year involved.
							(2)AuthorityIf
				the Secretary does not assess fees under subsection (a) during any portion of a
				fiscal year because of paragraph (1) and if at a later date in such fiscal year
				the Secretary may assess such fees, the Secretary may assess and collect such
				fees, without any modification in the rate, for abbreviated applications,
				generic new animal drug sponsors, and generic new animal drug products at any
				time in such fiscal year notwithstanding the provisions of subsection (a)
				relating to the date fees are to be paid.
							(g)Crediting and
				availability of fees
							(1)In
				generalSubject to paragraph (2)(C), fees authorized under
				subsection (a) shall be collected and available for obligation only to the
				extent and in the amount provided in advance in appropriations Acts. Such fees
				are authorized to be appropriated to remain available until expended. Such sums
				as may be necessary may be transferred from the Food and Drug Administration
				salaries and expenses appropriation account without fiscal year limitation to
				such appropriation account for salary and expenses with such fiscal year
				limitation. The sums transferred shall be available solely for the process for
				the review of abbreviated applications for generic new animal drugs.
							(2)Collections and
				appropriation acts
								(A)In
				generalThe fees authorized by this section—
									(i)subject to subparagraph
				(C), shall be collected and available in each fiscal year in an amount not to
				exceed the amount specified in appropriation Acts, or otherwise made available
				for obligation for such fiscal year; and
									(ii)shall be available to
				defray increases in the costs of the resources allocated for the process for
				the review of abbreviated applications for generic new animal drugs (including
				increases in such costs for an additional number of full-time equivalent
				positions in the Department of Health and Human Services to be engaged in such
				process) over such costs, excluding costs paid from fees collected under this
				section, for fiscal year 2008 multiplied by the adjustment factor.
									(B)ComplianceThe
				Secretary shall be considered to have met the requirements of subparagraph
				(A)(ii) in any fiscal year if the costs funded by appropriations and allocated
				for the process for the review of abbreviated applications for generic new
				animal drugs—
									(i)are not more than 3
				percent below the level specified in subparagraph (A)(ii); or
									(ii)(I)are more than 3 percent
				below the level specified in subparagraph (A)(ii), and fees assessed for the
				fiscal year following the subsequent fiscal year are decreased by the amount in
				excess of 3 percent by which such costs fell below the level specified in
				subparagraph (A)(ii); and
										(II)such costs are not more
				than 5 percent below the level specified in subparagraph (A)(ii).
										(C)Provision for early
				paymentsPayment of fees authorized under this section for a
				fiscal year, prior to the due date for such fees, may be accepted by the
				Secretary in accordance with authority provided in advance in a prior year
				appropriations Act.
								(3)Authorization of
				appropriationsThere are authorized to be appropriated for fees
				under this section—
								(A)$7,328,000 for fiscal
				year 2014;
								(B)$6,944,000 for fiscal
				year 2015;
								(C)$7,429,000 for fiscal
				year 2016;
								(D)$7,936,000 for fiscal
				year 2017; and
								(E)$8,467,000 for fiscal
				year 2018;
								as
				adjusted to reflect adjustments in the total fee revenues made under this
				section and changes in the total amounts collected by abbreviated application
				fees, generic new animal drug sponsor fees, and generic new animal drug product
				fees.(4)OffsetIf
				the sum of the cumulative amount of fees collected under this section for the
				fiscal years 2014 through 2016 and the amount of fees estimated to be collected
				under this section for fiscal year 2017 exceeds the cumulative amount
				appropriated under paragraph (3) for the fiscal years 2014 through 2017, the
				excess amount shall be credited to the appropriation account of the Food and
				Drug Administration as provided in paragraph (1), and shall be subtracted from
				the amount of fees that would otherwise be authorized to be collected under
				this section pursuant to appropriation Acts for fiscal year 2018.
							(h)Collection of unpaid
				feesIn any case where the Secretary does not receive payment of
				a fee assessed under subsection (a) within 30 days after it is due, such fee
				shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
						(i)Written requests for
				waivers, reductions, and refundsTo qualify for consideration for
				a waiver or reduction under subsection (d), or for a refund of any fee
				collected in accordance with subsection (a), a person shall submit to the
				Secretary a written request for such waiver, reduction, or refund not later
				than 180 days after such fee is due.
						(j)ConstructionThis
				section may not be construed to require that the number of full-time equivalent
				positions in the Department of Health and Human Services, for officers,
				employees, and advisory committees not engaged in the process of the review of
				abbreviated applications for generic new animal drugs, be reduced to offset the
				number of officers, employees, and advisory committees so engaged.
						(k)DefinitionsIn
				this section and section 742:
							(1)Abbreviated application
				for a generic new animal drugThe terms abbreviated
				application for a generic new animal drug and abbreviated
				application mean an abbreviated application for the approval of any
				generic new animal drug submitted under section 512(b)(2). Such term does not
				include a supplemental abbreviated application for a generic new animal
				drug.
							(2)Adjustment
				factorThe term adjustment factor applicable to a
				fiscal year is the Consumer Price Index for all urban consumers (all items;
				United States city average) for October of the preceding fiscal year divided
				by—
								(A)for purposes of
				subsection (f)(1), such Index for October 2002; and
								(B)for purposes of
				subsection (g)(2)(A)(ii), such Index for October 2007.
								(3)Costs of resources
				allocated for the process for the review of abbreviated applications for
				generic new animal drugsThe term costs of resources
				allocated for the process for the review of abbreviated applications for
				generic new animal drugs means the expenses in connection with the
				process for the review of abbreviated applications for generic new animal drugs
				for—
								(A)officers and employees of
				the Food and Drug Administration, contractors of the Food and Drug
				Administration, advisory committees consulted with respect to the review of
				specific abbreviated applications, supplemental abbreviated applications, or
				investigational submissions, and costs related to such officers, employees,
				committees, and contractors, including costs for travel, education, and
				recruitment and other personnel activities;
								(B)management of
				information, and the acquisition, maintenance, and repair of computer
				resources;
								(C)leasing, maintenance,
				renovation, and repair of facilities and acquisition, maintenance, and repair
				of fixtures, furniture, scientific equipment, and other necessary materials and
				supplies; and
								(D)collecting fees under
				this section and accounting for resources allocated for the review of
				abbreviated applications, supplemental abbreviated applications, and
				investigational submissions.
								(4)Final dosage
				formThe term final dosage form means, with respect
				to a generic new animal drug product, a finished dosage form which is approved
				for administration to an animal without substantial further manufacturing. Such
				term includes generic new animal drug products intended for mixing in animal
				feeds.
							(5)Generic new animal
				drugThe term generic new animal drug means a new
				animal drug that is the subject of an abbreviated application.
							(6)Generic new animal drug
				productThe term generic new animal drug product
				means each specific strength or potency of a particular active ingredient or
				ingredients in final dosage form marketed by a particular manufacturer or
				distributor, which is uniquely identified by the labeler code and product code
				portions of the national drug code, and for which an abbreviated application
				for a generic new animal drug or a supplemental abbreviated application has
				been approved.
							(7)Generic new animal drug
				sponsorThe term generic new animal drug sponsor
				means either an applicant named in an abbreviated application for a generic new
				animal drug that has not been withdrawn by the applicant and for which approval
				has not been withdrawn by the Secretary, or a person who has submitted an
				investigational submission for a generic new animal drug that has not been
				terminated or otherwise rendered inactive by the Secretary.
							(8)Investigational
				submission for a generic new animal drugThe terms
				investigational submission for a generic new animal drug and
				investigational submission mean—
								(A)the filing of a claim for
				an investigational exemption under section 512(j) for a generic new animal drug
				intended to be the subject of an abbreviated application or a supplemental
				abbreviated application; or
								(B)the submission of
				information for the purpose of enabling the Secretary to evaluate the safety or
				effectiveness of a generic new animal drug in the event of the filing of an
				abbreviated application or supplemental abbreviated application for such
				drug.
								(9)PersonThe
				term person includes an affiliate thereof (as such term is defined
				in section 735(11)).
							(10)Process for the review
				of abbreviated applications for generic new animal drugsThe term
				process for the review of abbreviated applications for generic new animal
				drugs means the following activities of the Secretary with respect to
				the review of abbreviated applications, supplemental abbreviated applications,
				and investigational submissions:
								(A)The activities necessary
				for the review of abbreviated applications, supplemental abbreviated
				applications, and investigational submissions.
								(B)The issuance of action
				letters which approve abbreviated applications or supplemental abbreviated
				applications or which set forth in detail the specific deficiencies in
				abbreviated applications, supplemental abbreviated applications, or
				investigational submissions and, where appropriate, the actions necessary to
				place such applications, supplemental applications, or submissions in condition
				for approval.
								(C)The inspection of generic
				new animal drug establishments and other facilities undertaken as part of the
				Secretary’s review of pending abbreviated applications, supplemental
				abbreviated applications, and investigational submissions.
								(D)Monitoring of research
				conducted in connection with the review of abbreviated applications,
				supplemental abbreviated applications, and investigational submissions.
								(E)The development of
				regulations and policy related to the review of abbreviated applications,
				supplemental abbreviated applications, and investigational submissions.
								(F)Development of standards
				for products subject to review.
								(G)Meetings between the
				agency and the generic new animal drug sponsor.
								(H)Review of advertising and
				labeling prior to approval of an abbreviated application or supplemental
				abbreviated application, but not after such application has been
				approved.
								(11)Supplemental
				abbreviated application for generic new animal drugThe terms
				supplemental abbreviated application for a generic new animal
				drug and supplemental abbreviated application mean a
				request to the Secretary to approve a change in an approved abbreviated
				application.
							.
			203.Reauthorization;
			 reporting requirementsSection
			 742 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–22) is amended
			 to read as follows:
				
					742.Reauthorization;
				reporting requirements
						(a)Performance
				reportsBeginning with fiscal year 2014, not later than 120 days
				after the end of each fiscal year during which fees are collected under this
				part, the Secretary shall prepare and submit to the Committee on Health,
				Education, Labor, and Pensions of the Senate, and the Committee on Energy and
				Commerce of the House of Representatives a report concerning the progress of
				the Food and Drug Administration in achieving the goals identified in the
				letters described in section 201(b) of the Animal Generic Drug User Fee
				Amendments of 2013 toward expediting the generic new animal drug development
				process and the review of abbreviated applications for generic new animal
				drugs, supplemental abbreviated applications for generic new animal drugs, and
				investigational submissions for generic new animal drugs during such fiscal
				year.
						(b)Fiscal
				reportBeginning with fiscal year 2014, not later than 120 days
				after the end of each fiscal year during which fees are collected under this
				part, the Secretary shall prepare and submit to the Committee on Health,
				Education, Labor, and Pensions of the Senate and the Committee on Energy and
				Commerce of the House of Representatives a report on the implementation of the
				authority for such fees during such fiscal year and the use, by the Food and
				Drug Administration, of the fees collected during such fiscal year for which
				the report is made.
						(c)Public
				availabilityThe Secretary shall make the reports required under
				subsections (a) and (b) available to the public on the Internet Web site of the
				Food and Drug Administration.
						(d)Reauthorization
							(1)ConsultationIn
				developing recommendations to present to Congress with respect to the goals,
				and plans for meeting the goals, for the process for the review of abbreviated
				applications for generic new animal drugs for the first 5 fiscal years after
				fiscal year 2018, and for the reauthorization of this part for such fiscal
				years, the Secretary shall consult with—
								(A)the Committee on Energy
				and Commerce of the House of Representatives;
								(B)the Committee on Health,
				Education, Labor, and Pensions of the Senate;
								(C)scientific and academic
				experts;
								(D)veterinary
				professionals;
								(E)representatives of
				patient and consumer advocacy groups; and
								(F)the regulated
				industry.
								(2)Prior public
				inputPrior to beginning negotiations with the regulated industry
				on the reauthorization of this part, the Secretary shall—
								(A)publish a notice in the
				Federal Register requesting public input on the reauthorization;
								(B)hold a public meeting at
				which the public may present its views on the reauthorization, including
				specific suggestions for changes to the goals referred to in subsection
				(a);
								(C)provide a period of 30
				days after the public meeting to obtain written comments from the public
				suggesting changes to this part; and
								(D)publish the comments on
				the Food and Drug Administration’s Internet Web site.
								(3)Periodic
				consultationNot less frequently than once every 4 months during
				negotiations with the regulated industry, the Secretary shall hold discussions
				with representatives of veterinary, patient, and consumer advocacy groups to
				continue discussions of their views on the reauthorization and their
				suggestions for changes to this part as expressed under paragraph (2).
							(4)Public review of
				recommendationsAfter negotiations with the regulated industry,
				the Secretary shall—
								(A)present the
				recommendations developed under paragraph (1) to the congressional committees
				specified in such paragraph;
								(B)publish such
				recommendations in the Federal Register;
								(C)provide for a period of
				30 days for the public to provide written comments on such
				recommendations;
								(D)hold a meeting at which
				the public may present its views on such recommendations; and
								(E)after consideration of
				such public views and comments, revise such recommendations as
				necessary.
								(5)Transmittal of
				recommendationsNot later than January 15, 2018, the Secretary
				shall transmit to Congress the revised recommendations under paragraph (4), a
				summary of the views and comments received under such paragraph, and any
				changes made to the recommendations in response to such views and
				comments.
							(6)Minutes of negotiation
				meetings
								(A)Public
				availabilityBefore presenting the recommendations developed
				under paragraphs (1) through (5) to Congress, the Secretary shall make publicly
				available, on the Internet Web site of the Food and Drug Administration,
				minutes of all negotiation meetings conducted under this subsection between the
				Food and Drug Administration and the regulated industry.
								(B)ContentThe
				minutes described under subparagraph (A) shall summarize any substantive
				proposal made by any party to the negotiations as well as significant
				controversies or differences of opinion during the negotiations and their
				resolution.
								.
			204.Savings
			 clauseNotwithstanding the
			 amendments made by this title, part 5 of subchapter C of chapter VII of the
			 Federal Food, Drug, and Cosmetic Act, as in effect on the day before the date
			 of enactment of this title, shall continue to be in effect with respect to
			 abbreviated applications for a generic new animal drug and supplemental
			 abbreviated applications for a generic new animal drug (as defined in such part
			 as of such day) that on or after October 1, 2008, but before October 1, 2013,
			 were accepted by the Food and Drug Administration for filing with respect to
			 assessing and collecting any fee required by such part for a fiscal year prior
			 to fiscal year 2014.
			205.Effective
			 dateThe amendments made by
			 this title shall take effect on October 1, 2013, or the date of enactment of
			 this title, whichever is later, except that fees under part 5 of subchapter C
			 of chapter VII of the Federal Food, Drug, and Cosmetic Act, as amended by this
			 title, shall be assessed for all abbreviated applications for a generic new
			 animal drug and supplemental abbreviated applications for a generic new animal
			 drug received on or after October 1, 2013, regardless of the date of enactment
			 of this title.
			206.Sunset dates
				(a)AuthorizationSection
			 741 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–21) shall cease
			 to be effective October 1, 2018.
				(b)Reporting
			 requirementsSection 742 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 379j–22) shall cease to be effective January 31, 2019.
				(c)Previous sunset
			 provision
					(1)In
			 generalSection 204 of the Animal Generic Drug User Fee Act of
			 2008 (Public Law 110–316) is repealed.
					(2)Conforming
			 amendmentPublic Law 110–316
			 (122 Stat. 3509) is amended in the table of contents in section 1, by striking
			 the item relating to section 204.
					Amend the title so as to read:
	 A bill to amend the Federal Food, Drug, and Cosmetic Act to reauthorize
	 user fee programs relating to new animal drugs and generic new animal
	 drugs..
	
		August 2, 2013
		Reported with amendments, committed to the Committee of the
		  Whole House on the State of the Union, and ordered to be printed
	
